                                                                                                      E-FILED
                                                                     Monday, 10 December, 2018 03:38:01 PM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION


STEVEN D. LISLE, JR.,                                  )
     Plaintiff,                                        )
                                                       )
       v.                                              )       Case No. 1:18-cv-01395-SLD
                                                       )
SUSAN PRENTICE, et al.,                                )
     Defendants.                                       )

                                    MERIT REVIEW ORDER

       Plaintiff, Steven D. Lisle, Jr., who proceeds pro se and is currently incarcerated at

Menard Correctional Center, filed a complaint [1] pursuant to 42 U.S.C. § 1983 and a motion

seeking the Court’s assistance in recruiting counsel [3] as provided by 28 U.S.C. § 1915(e)(1). In

his complaint, Plaintiff claims that while he was housed at Pontiac Correctional Center

(“Pontiac”), Defendants Susan Prentice, a correctional major; Evans, a correctional lieutenant;

and Edward P. Barr, a correctional officer, violated his constitutional rights.

       Plaintiff’s complaint is before the Court for merit review pursuant to 28 U.S.C. §1915A,

which requires this Court to “screen” Plaintiff’s filing, and through such process identify and

dismiss any legally insufficient claim, or the entire action if warranted. A claim is legally

insufficient if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or (2) seeks monetary relief from a defendant who is immune from such relief.” 28

U.S.C. §1915A.

       In Count I of his complaint, Plaintiff contends that a strip search of his person conducted

by Defendants Prentice, Evans, and Barr violated the Eighth Amendment’s ban on the infliction


                                                   1
of cruel and unusual punishment and the Fourth Amendment’s prohibition against unreasonable

searches and seizures. Specifically, Plaintiff alleged that on April 25, 2018, he arrived at a

holding area in Pontiac’s north cell house to await a scheduled legal visit. After arriving,

Prentice, Evans, and Barr each ordered, in succession, Plaintiff to submit to a strip search.

According to Plaintiff, he refused to comply with Defendants’ orders, and thereafter, Defendants

cautioned Plaintiff that his continued refusal would result in cancellation of his legal visit and

initiation of disciplinary proceedings.

       Plaintiff states in his complaint that Defendants Prentice, Evans, and Barr, wanted to

conduct the strip search in the presence of other correctional officers and inmates. Plaintiff told

Defendants that such a search would violate Illinois Department of Correction rules. Plaintiff

later complied after Defendants continued their threats of disciplinary action. Thereafter,

Plaintiff recounted how Barr, who conducted the strip search in the presence of other

correctional officers and inmates, taunted and humiliated him by ordering him to stay bent over

for several minutes while Barr made degrading and derogatory comments about Plaintiff’s

genitalia and anus.

       “A prisoner states a claim under the Eighth Amendment when he plausibly alleges that

the strip-search in question was motivated by a desire to harass or humiliate rather than by a

legitimate justification, such as the need for order and security in prisons.” King v. McCarthy,

781 F.3d 889, 897 (7th Cir. 2015). Moreover, a strip search may be unconstitutional if it

“gratuitously exposes[s] to other prisoners the nudity of each prisoner being searched….” May v.

Springborn, 719 F.3d 631, 634 (7th Cir. 2013). However, a prisoner may not bring a strip search

claim under the Fourth Amendment unless the search “somehow invaded his body.” United


                                                  2
States v. Shaw, 824 F.3d 624, 629 (7th Cir. 2016); see also King, 781 F.3d at 900 (“Even in

prison, case law indicates that the Fourth Amendment protects, to some degree, prisoners’ bodily

integrity against unreasonable intrusions into their bodies.” (emphasis in original)).

        The Court concludes that Plaintiff has alleged enough facts regarding whether the April

25, 2018, strip search violated Plaintiff’s Eighth Amendment rights. Specifically, Plaintiff

presents facts that Defendants Prentice, Evans, and Barr were motivated to conduct the strip

search by a desire to harass or humiliate Plaintiff instead of for a legitimate penological

justification. Plaintiff, however, fails to state a claim under the Fourth Amendment because he

does not allege facts showing Defendants’ unreasonable intruded into his body.

        In Count II of his complaint, Plaintiff contends that Defendants Prentice and Evans

retaliated against him for exercising his First Amendment rights. Specifically, Plaintiff alleges

that Prentice and Evans participated in the alleged unconstitutional strip search described in

Count I because Plaintiff filed a lawsuit in Lisle v. Fike et al., No. 17-1335 (C.D. Ill.), in which

Plaintiff named Prentice and Evans as defendants. Plaintiff also claims that on an unidentified

date, Prentice retaliated against him by denying Plaintiff his prescribed psychotropic medication

prior to Plaintiff’s deposition in Lisle, Jr. v. Butler, et al., No. 16-0422 (S.D. Ill.).

        To state a retaliation claim, Plaintiff must allege: (1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First Amendment

activity in the future; and (3) the First Amendment activity was at least a motivating factor in

[the defendants’] decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012) (internal quotation marks and citation omitted).

        The Court’s review of Fike shows that Plaintiff sued Defendants Prentice and Evans.


                                                    3
Thus, the Court concludes that Plaintiff has presented enough facts at this stage to state a

retaliation claim against Prentice and Evans because Plaintiff filed a lawsuit against them.

Plaintiff also states a separate retaliation claim against Prentice for denying Plaintiff his

prescribed medication.

       In summary, Plaintiff articulates the following two constitutional claims: (1) an Eighth

Amendment claim against Defendants Prentice, Evans, and Barr regarding the method and

manner they chose to conduct the April 2018 strip search and (2) retaliation claims against

Prentice and Evans for retaliatory actions taken against Plaintiff for exercising his First

Amendment rights.

       Plaintiff has also filed a motion seeking the Court’s assistance in recruiting counsel [3] as

provided by 28 U.S.C. § 1915(e)(1). Plaintiff has no constitutional right to counsel, and the

Court cannot require an attorney to accept pro bono appointment in a civil case. The most the

Court can do is ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070,

1071 (7th Cir. 1992) (holding that although indigent civil litigants have no constitutional right to

counsel, a district court may in its discretion request counsel represent indigent civil litigants in

certain circumstances). In considering Plaintiff’s motion, the Court must ask two questions: “(1)

has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). In his motion

seeking the Court’s assistance, Plaintiff admits that he has not attempted to secure his own

counsel. Accordingly, Plaintiff’s motion seeking the Court’s assistance in recruiting counsel is

DENIED with leave to renew upon showing he has made reasonable efforts to .


                                                   4
IT IS THEREFORE ORDERED:

     1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the
        Court finds the Plaintiff has alleged enough facts to proceed with the following
        two claims: (1) an Eighth Amendment claim against Defendants Prentice, Evans,
        and Barr regarding the method and manner they chose to conduct the April
        2018 strip search and (2) a retaliation claim against Prentice and Evans for
        retaliatory actions taken against Plaintiff for exercising his First Amendment
        rights. The claim is stated against the Defendants in their individual capacities
        only. Any additional claims shall not be included in the case, except at the
        Court’s discretion on motion by a party for good cause shown or pursuant to
        Federal Rule of Civil Procedure 15.

     2) This case is now in the process of service. Plaintiff is advised to wait until counsel
        has appeared for Defendants before filing any motions, in order to give
        Defendants notice and an opportunity to respond to those motions. Motions filed
        before Defendants' counsel has filed an appearance will generally be denied as
        premature. Plaintiff need not submit any evidence to the Court at this time,
        unless otherwise directed by the Court.

     3) The Court will attempt service on Defendants by mailing each Defendant a
        waiver of service. Defendants have sixty days from service to file an Answer. If
        Defendants have not filed Answers or appeared through counsel within ninety
        days of the entry of this order, Plaintiff may file a motion requesting the status
        of service. After Defendants have been served, the Court will enter an order
        setting discovery and dispositive motion deadlines.

     4) With respect to a Defendant who no longer works at the address provided by
        Plaintiff, the entity for whom that Defendant worked while at that address shall
        provide to the Clerk said Defendant's current work address, or, if not known,
        said Defendant's forwarding address. This information shall be used only for
        effectuating service. Documentation of forwarding addresses shall be retained
        only by the Clerk and shall not be maintained in the public docket nor disclosed
        by the Clerk.

     5) Defendants shall file an answer within 60 days of the date the waiver is sent by
        the Clerk. A motion to dismiss is not an answer. The answer should include all
        defenses appropriate under the Federal Rules. The answer and subsequent
        pleadings shall be to the issues and claims stated in this Order. In general, an
        answer sets forth Defendants’ positions. The Court does not rule on the merits of
        those positions unless and until a motion is filed by Defendants. Therefore, no
        response to the answer is necessary or will be considered.

     6) This District uses electronic filing, which means that, after Defendants’ counsel

                                             5
   has filed an appearance, Defendants’ counsel will automatically receive
   electronic notice of any motion or other paper filed by the plaintiff with the
   Clerk. Plaintiff does not need to mail to defense counsel copies of motions and
   other papers that Plaintiff has filed with the Clerk. However, this does not apply
   to discovery requests and responses. Discovery requests and responses are not
   filed with the Clerk. Plaintiff must mail his discovery requests and responses
   directly to Defendants’ counsel. Discovery requests or responses sent to the
   Clerk will be returned unfiled, unless they are attached to and the subject of a
   motion to compel. Discovery does not begin until Defendants’ counsel has filed
   an appearance and the court has entered a scheduling order, which will explain
   the discovery process in more detail.

7) Defendants’ counsel is hereby granted leave to depose Plaintiff at his place of
   confinement. Defendant’s counsel shall arrange the time for the deposition.

8) Plaintiff shall immediately notify the Court, in writing, of any change in his
   mailing address and telephone number. Plaintiff's failure to notify the Court of a
   change in mailing address or phone number will result in dismissal of this
   lawsuit, with prejudice.

9) If a defendant fails to sign and return a waiver of service to the Clerk within
   thirty days after the waiver is sent, the Court will take appropriate steps to
   effect formal service through the U.S. Marshals service on that Defendant and
   will require that defendant to pay the full costs of formal service pursuant to
   Federal Rule of Civil Procedure 4(d)(2).

10) The Clerk is directed to enter the standard qualified protective order pursuant
    to the Health Insurance Portability and Accountability Act.

11) The Clerk is directed to attempt service on Defendants pursuant to the standard
    procedures.

12) Plaintiff’s motion for counsel [3] is denied, with leave to renew upon
    demonstrating that he made attempts to retain counsel. Pruitt v. Mote, 503 F.3d
    647, 654-55 (7th Cir. 2007). This typically requires writing to several attorneys
    and attaching the responses. If Plaintiff renews his motion, he should set forth
    how far he has gone in school, any jobs he has held inside and outside of prison,
    any classes he has taken in prison, and any prior litigation experience he
    possesses.




                                       6
    ENTERED this 10th day of December, 2018.

                                          /s/Harold A. Baker

\                                          ____________________________________
                                           HAROLD A. BAKER
                                           UNITED STATES DISTRICT JUDGE




                                               7
